Andrews, Judge.
On certiorari our decision reversing the trial court in Wise v.City of Adel, 195 Ga. App. 559 (394 SE2d 540) (1990) was reversed in City of Adel v. Wise, 261 Ga. 53 (401 SE2d 522) (1991). Accordingly, our decision is vacated and the judgment of the Supreme Court is made the judgment of this Court.

Judgment affirmed.


Pope and Beasley, JJ., concur.

*582Decided April 19, 1991.
Morris & Webster, Craig A. Webster, for appellant.
Young, Young & Clyatt, Robert M. Clyatt, for appellees.